       Case 1:18-cv-04830-AKH Document 46 Filed 01/27/19 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


  MARSHAL ROSENBERG,                                ECF Case

                               Plaintiff,           Civil Action No. 1:18-cv-04830-AKH
         -against-

 METROPOLIS GROUP, INC, A&N
 DESIGN STUDIO, INC. D/B/A DOOR3
 BUSINESS APPLICATIONS, JOHN DOES
 1-10, JANE DOES 1-10 and XYZ
 COMPANIES 1-10,

                              Defendants.


                                 STIPULATION ON RULE 4

       Pursuant to Federal Rule of Civil Procedure 4(d), Defendant A&N Design Studio, Inc.

d/b/a Door3 Business Applications (“Door3”) agrees to waive service of the summons in the

above-captioned proceeding. Defendant Door3 further agrees to execute the appended Waiver of

the Service of Summons form and, in connection therewith, forego receipt of a hard copy of the

amended complaint, a hard copy of the Waiver of the Service of Summons form, and a prepaid

means of returning one signed copy of the form to Plaintiff Marshal Rosenberg (“Rosenberg”).

Defendant Door3 further agrees to forego receipt of any other documents previously filed by ECF

in the above-captioned proceeding.

       Plaintiff Rosenberg agrees to execute the appended Notice of a Lawsuit and Request to

Waive Service of Summons and to forego receipt, by mail or otherwise, of a hard copy of the

executed Waiver of the Service of Summons form.

                          [Remainder ofpage intentionally left blank]




                                               1
      Case 1:18-cv-04830-AKH Document 46 Filed 01/27/19 Page 2 of 7




       All parties agree and stipulate that Defendant Door3’s deadline to answer or otherwise

respond to the amended complaint filed on or about December 14, 2018 in the above-captioned

proceeding shall be February 14,2019.

                                          Respectfully Submitted:

Date: January 5S, 2019




          A
           ert J. deBpauwere
       Joshua Wei^ensberg                          Samuel A. Blaustein
       Giovanna Marchese                           Kamanta C. Kettle
       Pryor C ashman LLP                          Dunnington, Bartholow
       7 Times Square                              & Miller LLP
      New York, New York 10036                     230 Park Avenue, 21st Floor
      Telephone: (212) 421-4100                    New York, New York 10169
      rdebrauwere@pryorcashman.com                 rdowd@dunnington.com
      jweigensberg@pryorcashman.com                sblaustein@dunnington.com
      gmarchese@pryorcashman.com                   lckettle@dunnington.com
      Attorneys for PlaintiffMarshal               (212) 682-8811
      Rosenberg                                    Attorneys for Defendant A&N Design
                                                   Studio d/b/a Door3 Business
                                                   Applications




                                            2
        Case 1:18-cv-04830-AKH Document 46 Filed 01/27/19 Page 3 of 7




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


  MARSHAL ROSENBERG,                                    ECF Case

                                   Plaintiff,           Civil Action No. 1:18-cv-04830-AKH
         -against-

 METROPOLIS GROUP, INC., A&N DESIGN
 STUDIO, INC, D/B/A DOOR3 BUSINESS
 APPLICATIONS, JOHN DOES 1-10, JANE
 DOES 1-10 and XYZ COMPANIES 1-10,

                                   Defendants.


    NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF SUMMONS

To: A&N Design Studio, Inc, d/b/aDoor3 Business Applications

Why are you getting this?

       A lawsuit has been filed against you, or the entity you represent, in this court under the

number shown above. An electronic copy of the amended complaint has been made available to

you by counsel to the Plaintiff.

       This is not a summons, or an official notice from the court. It is a request that, to avoid

expenses, you waive formal service of a summons by signing and returning the enclosed waiver.

To avoid these expenses, you must return the signed waiver within 30 days from the date shown

below, which is the date this notice was sent. This notice is being provided to you electronically

and Plaintiff consents to you executing and returning the enclosed waiver electronically.

What happens next?

       If you return the signed waiver, I will file it with the court. The action will then proceed

as if you had been served on the date the waiver is filed, but no summons will be served on you




                                                 1
        Case 1:18-cv-04830-AKH Document 46 Filed 01/27/19 Page 4 of 7




 and you will have, as the parties have agreed to stipulate, until February 14, 2019, to answer or

 otherwise respond to the amended complaint.

         If you do not return the signed waiver within the time indicated, I will arrange to have the

 summons and amended complaint served on you. And I will ask the court to require you, or the

 entity you represent, to pay the expenses of making service.

        Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below.


Date: January


(Sjrgpdture opne attorney
 MmrepreSented party)

______ Joshua Weisensbers
(Printed name)

 7 Times Square New York. New York 10036
New York, New York 10169
(Address)

  iweigensberg@prvorcashman.com
(E-mail address)

       T212J 421-4100____________
(Telephone number)


                 Duty to Avoid Unnecessary Expenses of Serving a Summons

        Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in

saving unnecessary expenses of serving a summons and complaint. A defendant who is located in

the United States and who fails to return a signed waiver of service requested by a plaintiff located

in the United States will be required to pay the expenses of service, unless the defendant shows

good cause for the failure.



                                                  2
          Case 1:18-cv-04830-AKH Document 46 Filed 01/27/19 Page 5 of 7




          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been

brought in an improper venue, or that the court has no jurisdiction over this matter or over the

defendant or the defendant's property.

          If the waiver is signed and returned, you can still make these and all other defenses and

objections, but you cannot object to the absence of a summons or of service.

          If you waive service, then you must, within the time specified on the waiver form, serve an

answer or a motion under Rule 12 on the plaintiff and file a copy with the court. By signing and

returning the waiver form, you are allowed more time to respond than if a summons had been

served.




                                                  3
        Case 1:18-cv-04830-AKH Document 46 Filed 01/27/19 Page 6 of 7




                      IN THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF NEW YORK


  MARSHAL ROSENBERG,                                      ECF Case

                                 Plaintiff,               Civil Action No. 1:18-CV-04830-AKH
          -against-

  METROPOLIS GROUP, INC., A&N DESIGN
  STUDIO, INC. D/B/A DOOR3 BUSINESS
  APPLICATIONS, JOHN DOES 1-10, JANE
  DOES 1-10 and XYZ COMPANIES 1-10,

                                 Defendants.



                          WAIVER OF THE SERVICE OF SUMMONS

To Joshua Weigensberg:

        I have received your request to waive service of a summons in this action along with an

electronic copy of the amended complaint and an electronic copy of this waiver form.

        I, or the entity I represent, agree to save the expense of serving a summons and amended

complaint in this case.

        I understand that I, or the entity I represent, will keep all defenses or objections to the

lawsuit, the court’s jurisdiction, and the venue of the action, but that I waive any objections to the

absence of a summons or of service.

       I also understand that, pursuant to a stipulation by my counsel and Plaintiffs counsel, I, or

the entity I represent, must file and serve an answer or otherwise respond to the amended complaint

by February 14, 2019. If I fail to do so, a default judgment will be entered against me




                                                  1
       Case 1:18-cv-04830-AKH Document 46 Filed 01/27/19 Page 7 of 7




or the entity I represent.


Date: January 29, 2019
                                         DUNNINGTON, BARTHOLOW &
                                         h



                                         ‘Raymond J. Dowd
                                          Samuel A. Blaustein
                                          Kamanta C. Kettle
                                          230 Park Avenue, 21st Floor
                                          New York, New York 10169
                                          rdowd@dunnington.com
                                          sblaustein@dunnington.com
                                          kkettle@dunnington. com
                                          (212) 682-8811
                                         Attorneys for Defendant A&N Design
                                         Studio d/b/a Door3 Business Applications




                                     2
